Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 1 of 10 Page ID #:130




      1    CENTER FOR DISABILITY ACCESS
           Ray Ballister, Jr., Esq., SBN 111282
      2    Phyl Grace, Esq., SBN 171771
           Isabel Rose Masanque, Esq., SBN 292673
      3    Sara Gunderson, Esq., SBN 302582
           Chris Carson, Esq., SBN 280048
      4    8033 Linda Vista Rd, Suite 200
           San Diego, CA 92111
      5    (858) 375-7385; (888) 422-5191 fax
           isabelm@potterhandy.com
      6
           Attorneys for Plaintiff
      7
      8
      9
     10                          UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
     11
     12
           Renato Rico,
                                                           Case: 2:19-CV-00271-JFW-SS
     13
     14                 Plaintiff,
                                                           Plaintiff’s Statement of
     15        v.                                          Uncontroverted Facts and
                                                           Conclusions of Law
     16    Manijeh Tabatabai, in individual
           and representative capacity as trustee
     17    of The Jahangiri Family Revocable                Date: November 18, 2019
           Trust dated October 1, 2002;                     Time: 01:30 p.m.
     18    Continental Currency Services,                   Ctrm: 7A
           Inc., a California Corporation;
     19
                        Defendants.
     20
     21
     22             Plaintiff Renato Rico submits this statement of uncontroverted
     23   facts, together with references to supporting evidence, in support of his
     24   motion for summary judgment against the Defendants Manijeh Tabatabai
     25   and Continental Currency Services, Inc. (‘Defendants’).
     26
            Pl.’s   Facts                                           Supporting Evidence
     27
            SUF No.
     28
                1.        Plaintiff     Renato      Rico   is   a     • Ex. 2 (Decl. Rico.)

                                                      1
          Plaintiff’s Motion for Summary Judgment                            Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 2 of 10 Page ID #:131




      1                   paraplegic. He cannot walk and              ¶ 2.
      2                   uses a wheelchair for mobility.
                                                                    • Ex. 9 (Defendant
      3
                                                                      Continental
      4
                                                                      Currency Services,
      5
                                                                      Inc.’s Resp. to Pl.’s
      6
      7                                                               Req. for Admiss.)
      8                                                               No. 18.
      9                                                             • Ex. 10 (Defendant
     10                                                               Manijeh
     11                                                               Tabatabai’s Resp. to
     12                                                               Pl.’s      Req.      for
     13                                                               Admiss.) No. 18.
     14
     15
                2.        The        Continental      Currency      • Ex. 2 (Decl. Rico.)
     16
                          Services (‘Continental Currency             ¶ 4.
     17
                          Services’) is located at or about
     18                                                             • Ex. 9 (Defendant
                          2400       E.    Florence       Avenue,
     19                                                               Continental
                          Huntington Park, California.
     20                                                               Currency Services,
     21                                                               Inc.’s Resp. to Pl.’s
     22                                                               Req. for Admiss.)
     23
                                                                      No.’s 5 & 7.
     24
                                                                    • ECF         No.       13
     25
     26                                                               (Answer               by
     27                                                               Defendants), ¶¶ 4 &
     28                                                               5.


                                                      2
          Plaintiff’s Motion for Summary Judgment                             Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 3 of 10 Page ID #:132




      1         3.        Defendant Manijeh Tabatabai, is,                • ECF         No.       13
      2                   and was in December 2018, the                     (Answer               by
      3                   owner of the real property on                     Defendants), ¶¶ 2 &
      4                   which the Continental Currency                    3.
      5                   Services is located.
                                                                          • Ex. 10 (Defendant
      6
                                                                            Manijeh
      7
                                                                            Tabatabai’s Resp. to
      8
                                                                            Pl.’s      Req.      for
      9
                                                                            Admiss.) No.’s 4 &
     10
     11                                                                     6.
     12
     13         4.        Defendant Continental Currency                  • ECF         No.       13
     14                   Services, Inc., is, and was in
                                                                            (Answer               by
     15                   December 2018, the owner and
                                                                            Defendants), ¶¶ 4 &
     16                   operator       of     the       Continental
                                                                            5.
     17                   Currency Service.
     18
                                                                          • Ex. 9 (Defendant

     19                                                                     Continental
     20                                                                     Currency Services,
     21                                                                     Inc.’s Resp. to Pl.’s
     22                                                                     Req. for Admiss.)
     23                                                                     No.’s 5 & 7.
     24
     25
                5.        The        Continental            Currency      • ECF         No.       13
     26
                          Services         is         a        business
     27                                                                     (Answer               by
                          establishment and a place of
     28                                                                     Defendants), ¶ 11.
                          public accommodation.

                                                           3
          Plaintiff’s Motion for Summary Judgment                                   Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 4 of 10 Page ID #:133




      1         6.        On       December          21,         2018,    • Ex. 2 (Decl. Rico.)
      2                   December 28, 2018, December                       ¶ 4.
      3                   29, 2018 and December 31, 2018
      4                   Mr. Rico went to the Continental
      5                   Currency        Services         to     cash
      6                   checks and send money.
      7
      8         7.        During each visit, he found that                • Ex. 2 (Decl. Rico.)
      9                   although       there      were        several     ¶ 6.
     10                   transaction       counter    windows,
     11                   customers        were      only        being
     12                   helped on one side of the store.
     13                   The other windows had signs
     14                   that said “NEXT WINDOW
     15                   PLEASE.”
     16         8.        When it was Mr. Rico’s turn to                  • Ex. 2 (Decl. Rico.)
     17                   be helped, he approached the                      ¶
     18                   transaction counter where he was
     19                   being summoned by the teller
     20                   and found that it was too high for
     21                   his use.
     22         9.        Mr. Rico observed a transaction                 • Ex. 2 (Decl. Rico.)
     23                   counter window on the other side                  ¶
     24                   of the store that had a lowered
     25                   writing surface. However, like
     26                   the other transaction counters on
     27                   that side, it had a sign that said
     28                   “NEXT WINDOW PLEASE.”

                                                       4
          Plaintiff’s Motion for Summary Judgment                                  Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 5 of 10 Page ID #:134




      1         10.       On at least one occasion, Mr.                • Ex. 2 (Decl. Rico.)
      2                   Rico asked the teller helping him              ¶ 9.
      3                   if they could use the window
      4                   with the lowered writing surface
      5                   but he was told that the window
      6                   was closed.
      7         11.       Even if Mr. Rico were to have                • Ex. 2 (Decl. Rico.)
      8                   used      the     counter     with     the     ¶ 13.
      9                   lowered         writing     surface,   he
     10                   would have still needed to reach
     11                   up to the higher counter to
     12                   exchange paperwork and money
     13                   with the teller.
     14
     15         12.       During his December visits, Mr.              • Ex. 2 (Decl. Rico.)
     16                   Rico was not aware of the                      ¶ 10.
     17                   existence         of      a       lowered
     18                   transaction counter where he
     19                   could be helped. He did not see
     20                   one anywhere in the store.
     21         13.       During each of Mr. Rico’s visits,            • Ex. 2 (Decl. Rico.)
     22                   the person helping him did not                 ¶ 10.
     23                   inform me or ask him if he
     24                   wanted to be helped at a lowered
     25                   counter.
     26         14.       Not having a lowered counter                 • Ex. 2 (Decl. Rico.)
     27                   that he could use makes it                     ¶ 11.
     28                   difficult for Mr. Rico to conduct

                                                        5
          Plaintiff’s Motion for Summary Judgment                                Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 6 of 10 Page ID #:135




      1                   my transaction because reaching
      2                   up high causes him to lose his
      3                   balance.
      4
      5         15.       Not having a lowered writing            • Ex. 2 (Decl. Rico.)
      6                   surface also makes it difficult for       ¶ 12.
      7                   him to sign the paperwork for his
      8                   transaction.
      9
     10         16.       On January 8, 2019, Evens               • Ex. 5 (Decl. Louis)
     11                   Louis, an investigator for the            ¶¶ 3-6.
     12                   Plaintiff,         conducted      an    • Ex. 6 (Photos by
     13                   investigation of the Continental          Louis).
     14                   Currency Services.
     15
     16
                17.       During his investigation, he            • Ex. 5 (Decl. Louis)
     17
                          measured           the    transaction     ¶¶ 5.
     18
                          counters to be 42 inches high.
     19
     20
                18.       During his investigation, he also       • Ex. 5 (Decl. Louis)
     21
                          observed a lowered section in             ¶ 6.
     22
     23
                          front of one of the transaction         • Ex. 6 (Photos by
                          counters.                                 Louis), pp. 7-8.
     24
     25
     26         19.       On the date of his investigation,       • Ex. 5 (Decl. Louis)
     27                   Mr. Louis did not see a teller at         ¶ 6.
     28                   the window with the lowered             • Ex. 6 (Photos by

                                                    6
          Plaintiff’s Motion for Summary Judgment                           Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 7 of 10 Page ID #:136




      1                   section.                                       Louis), pp. 7-8.
      2         20.       On July 24, 2019, Plaintiff’s                • Ex.     7     (Bishop
      3                   expert, Paul Bishop, conducted a
                                                                         Report), p. 1.
      4                   site inspection of the Continental
      5                   Currency Services.
      6
      7         21.       On the day of Mr. Bishop’s site              • Ex.     7     (Bishop
      8                   inspection, he was shown a
                                                                         Report), p. 6.
      9                   lowered        transaction         counter
     10                   located behind a secured door.
     11                   When        asked,        an    employee
     12                   unlocked the door via a buzzer
     13                   and allowed them inside.
     14
     15         22.       Beyond the secured door he                   • Ex.     7     (Bishop
     16                   observed a lowered counter at 30
                                                                         Report), p. 6.
     17                   and ½ inches above the floor.
     18
     19         23.       There was no signage on the                  • Ex.     7     (Bishop
     20                   outside       of     this      door   that
                                                                         Report), p. 6.
     21                   indicated           an          accessible
     22                   transaction counter was beyond
     23                   the door or how to reach the
     24                   accessible transaction counter.
     25         24.       The lowered counter inside this              • Ex.     7     (Bishop
     26                   room also did not include a point
                                                                         Report), p. 6.
     27                   of sale machine.
     28


                                                         7
          Plaintiff’s Motion for Summary Judgment                              Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 8 of 10 Page ID #:137




      1         25.       The        Continental       Currency    • Ex. 2 (Decl. Rico.)
      2                   Services is located just 10 miles          ¶ 16.
      3                   away from Mr. Rico’s home. It is
      4                   also in close proximity to other
      5                   restaurants and places that he
      6                   frequents           around       town.
      7                   Therefore, it is a convenient
      8                   place for him to cash checks and
      9                   send money.
     10         26.       Mr. Rico is currently deterred           • Ex. 2 (Decl. Rico.)
     11                   from visiting the Continental              ¶ 17.
     12                   Currency Services because of his
     13                   knowledge of the condition of
     14                   the counters.
     15         27.       Mr. Rico intends to return there         • Ex. 2 (Decl. Rico.)
     16                   once it is represented to him that         ¶ 17.
     17                   the barriers have been allegedly
     18                   removed.
     19
     20   Based upon the foregoing Statement of Uncontroverted Facts, this Court
     21   should make the following Conclusions of Law:
     22
     23       1. Plaintiff Renato Rico is a person with a disability under the
     24           Americans with Disabilities Act (“ADA”) and the Unruh Civil
     25           Rights Act. 42 U.S.C. § 12202; Cal. Civ. Code § 51(e)(1); Cal.
     26           Gov’t Code § 12926(m).
     27
     28


                                                       8
          Plaintiff’s Motion for Summary Judgment                            Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 9 of 10 Page ID #:138




      1       2. As an owners and operator of a place of public accommodation,
      2           Defendants are the responsible parties under Title III of the ADA.
      3           42 U.S.C. § 12182(a).
      4       3. Defendants have an obligation under the ADA to ensure that its
      5           facility is accessible to persons with disabilities, which
      6           responsibility includes removing barriers to access where it is
      7           readily achievable to do so. 42 U.S.C. § 12182(b)(2)(A)(iv).
      8       4. Because writing surface and transaction counters are one of the
      9           facilities, privileges and advantages made available to customers
     10           at the Continental Currency Services, Defendants must provide
     11           accessible writing surface and transaction counters. 1991
     12           Standards § 4.1.3(12)(b); 1991 Standards § 4.3.3.
     13       5. Because Defendants failed to provide a n accessible transaction
     14           counter, they presented a barrier to access because the barrier
     15           was readily achievable to remedy. Thus, the Defendants violated
     16           the Plaintiff’s rights to full and equal access under the ADA. 42
     17           U.S.C. § 12182(b)(2)(A)(iv); Chapman v. Pier 1 Imports (U.S.)
     18           Inc., 631 F.3d 939, 945 (9th Cir. 2011).
     19       6. Because Defendants violated the Plaintiff’s rights under the ADA,
     20           they also violated the Plaintiff’s rights under the Unruh Civil
     21           Rights Act. Cal. Civ. Code § 51(f).
     22       7. Because the Plaintiff personally encountered and experienced
     23           difficulty with the violation, the Plaintiff is entitled to recover the
     24           statutory penalty of $4,000 per Defendant. Cal. Civ. Code §§
     25           52(a); 55.56(a)&(b).
     26       8. Plaintiff intends to visit the Continental Currency Services often,
     27           because it is close proximity to his home. However, he will
     28           continue to face the same discriminatory practices until

                                                    9
          Plaintiff’s Motion for Summary Judgment                         Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-2 Filed 10/21/19 Page 10 of 10 Page ID #:139




       1           Defendants are required to modify its policies to maintain the
       2           accessibility of the writing surface and transaction counters. 42
       3           U.S.C. § 12188(a)(2); C.F.R. § 32.111.
       4       9. The Plaintiff’s rights were violated under the ADA and the Unruh
       5           Civil Rights Act and the Plaintiff is entitled to recover the
       6           statutory penalty of $4,000 per Defendant and to obtain an Order
       7           from the Court directing Defendants to provide and maintain the
       8           accessibility of the transaction counters.
       9
     10
     11    Dated: October 21, 2019                   CENTER FOR DISABILITY ACCESS
     12
     13                                              By: /s/ Isabel Rose Masanque
     14                                              Isabel Rose Masanque
                                                     Attorneys for Plaintiff
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                        10
           Plaintiff’s Motion for Summary Judgment                             Case: 2:19-CV-00271-JFW-SS
